Citation Nr: 0614534	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
respiratory disorder, including as due to undiagnosed 
illness.  

2.	Entitlement to service connection for a respiratory 
disorder, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1989 to 
December 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Huntington, 
West Virginia, which denied a claim for service connection 
for asthma or an unspecified breathing problem (claimed as a 
respiratory condition)     -- including as due to an 
undiagnosed illness.  In that same decision, the RO also 
denied service connection both for a chronic skin disorder 
and for coughing up blood (each as secondary to undiagnosed 
illness).  The veteran has since withdrawn his appeal of 
these two additional issues.    

In reference to the claim presently on appeal for a 
respiratory disorder, the Board notes that there is of record 
a May 1998 RO decision denying service connection 
for breathing problems (amongst other conditions such as 
fatigue and sleep difficulties) - including on the basis of 
undiagnosed illness.  The veteran did not appeal that earlier 
decision.  So it is final and binding on him based on the 
evidence then of record, requiring new and material evidence 
to reopen this claim.  The Board must make the threshold 
preliminary determination of whether to reopen, irrespective 
of what the RO did, before considering the underlying claim 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).





FINDINGS OF FACT

1.	The RO has provided the veteran with thorough and detailed 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claim on appeal -- both insofar as the petition to reopen and 
the underlying claim for service connection on the merits.  
Moreover, all relevant evidence necessary for an equitable 
disposition of these matters has been obtained.  

2.	In a May 1998 rating decision, the RO denied the veteran's 
claim for service connection for breathing problems, 
including as due to undiagnosed illness (amongst several 
other conditions that were alleged to have represented a 
cluster of symptoms attributable to undiagnosed illness).  He 
was notified of the decision in correspondence issued to him 
later that month, and he did not appeal.

3.	At least some of the additional evidence received since 
that May 1998 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a respiratory disorder - including as due to undiagnosed 
illness.

4.	The veteran served on active duty from March 1989 to 
December 1991, but he did not serve in Southwest Asia during 
the Persian Gulf War.

5.	The most persuasive evidence of record indicates the 
veteran's current respiratory condition is not medically 
related to his active military service.




CONCLUSIONS OF LAW

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence relevant to his appeal, and has also 
notified him of the evidence needed to substantiate his 
claim, including apprising him of whose responsibility - his 
or VA's, it was for obtaining the supporting evidence.  38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

2.	The RO's May 1998 decision denying the veteran's original 
claim for service connection for respiratory problems, 
including as due to undiagnosed illness (along with various 
other conditions allegedly related to an undiagnosed 
illness), is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.201 (2005).

3.	Since then, additional evidence has been added to the 
claims file that is both new and material -- hence, the claim 
for service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

4.	The veteran's respiratory condition was not incurred or 
aggravated during service and is not a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including, as with the veteran's claimed respiratory 
disorder, a petition to reopen a previously denied and 
unappealed claim for service connection), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the    claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.



Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim. When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
(as specifically applicable here) needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

Here, in furtherance of the requirement under the VCAA that a 
claimant who in seeking VA benefits receive comprehensive 
notification as to the procedures for the evidentiary 
development of his claim, the RO has provided the veteran 
with an August 2001 notice letter which included discussion 
of the key requirements set forth under Pelegrini II as to 
discussion of the VCAA's duty to notify and assist. In 
particular, that correspondence explained to him what 
additional evidence would need to be provided in order to 
substantiate both his petition to reopen a claim for service 
connection for a respiratory disorder, as well as the 
underlying claim on the merits.  Also explained was the 
mutual obligation between VA and him to obtain medical 
evidence relevant to the disposition of the claim.  See 
Quartuccio, 16 Vet. App. at 186-87.  

Another notice document in this case which helped informed 
the veteran as to the specific type of evidence required to 
establish his claims is the September 2003 statement of the 
case (SOC), which included citation to the applicable laws 
and regulations for a claim for service connection - 
including on the basis of undiagnosed illness.  That document 
also included citation to 38 C.F.R. § 3.159, the regulation 
that sets forth the procedures by which VA will assist a 
claimant in the development of a claim for compensation 
benefits.

Thus, the above notice documents clearly contained sufficient 
information as to meet the first three notice requirements 
outlined in 38 C.F.R. § 3.159(b)(1) and Pelegrini II.  
Moreover, notwithstanding that these documents did not 
include the specific language of the "fourth element" 
mentioned above, the information that was provided in the 
August 2001 notice letter issued to the veteran was 
nonetheless sufficient to fulfill the intended purpose of 
this element as discussed below.     

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the August 2001 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
That letter requested that he inform the RO about any 
additional information or evidence that he wanted it to 
attempt to obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability at issue 
on appeal, this, too, was nonprejudicial.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction (AOJ, i.e., RO), the Board must 
consider whether the veteran has been prejudiced thereby).  
This is because, while the Board is reopening his claim for 
service connection for a respiratory disorder, for the 
reasons indicated below, the preponderance of the evidence is 
against his underlying claim for service connection on the 
merits -- thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

One final point that should be noted concerning the content 
of the August 2001 VCAA letter, is that this correspondence 
included information that met the requirements specified in 
Kent v. Nicholson, No 04-181 (March 31, 2006), a recent 
decision of the Court pertaining to the notice information 
that must be provided where a claimant is attempting to 
reopen a previously denied claim.  Since the Board is 
reopening the veteran's claim, regardless, the question of 
whether there has been compliance with the Kent decision is 
inconsequential.  But even so, the fact that the August 2001 
VCAA letter met the requirements of this Court decision 
further indicates that the notice information provided during 
the appeal was comprehensive and consistent with the 
applicable legal criteria.

In Kent, the Court held that in providing a claimant with 
notice of the legal requirement of "new" and "material" 
evidence as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.  The August 2001 letter in this case 
included both a general definition of what constitutes "new 
and material" evidence and notification that material 
evidence included that which established a link between the 
current disability claimed and military service.  

Moreover, as mentioned above, in addition to the criteria as 
to adequate content of the VCAA notice provided, there is 
also the consideration that the relevant notice letters must 
have been issued in a timely manner.  In this instance, the 
August 2001 VCAA letter was issued to the veteran following 
his filing of a petition to reopen the previous month, well 
in advance of the May 2002 rating decision on appeal which 
represented the initial adjudication of the current petition 
to reopen.  So that correspondence was sent in accordance 
with the criteria as set forth in Pelegrini II as to what 
will constitute timely notice.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); and Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).

The RO has also taken appropriate action to comply with the 
duty to assist the veteran with the development of his claim.  
In this respect, it has obtained his service medical records 
(SMRs) and VA outpatient reports over a period of about 
a decade, and has also arranged for him to undergo numerous 
VA examinations, including to obtain a medical opinion 
concerning whether there is a determinable etiology for his 
claimed respiratory disorder - the dispositive issue.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  He also 
has personally submitted recent treatment records from 
several private doctors, and various personal statements, as 
well as lay statements from third-party individuals in 
support of his claim.  He has not at any point requested to 
testify at a hearing in support of his appeal.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Reopening the Claim for Service Connection for a Respiratory 
Disorder

Service connection may be established for any current 
disability that is the result of a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

In a May 1998 rating decision, the RO initially considered 
and denied the veteran's original claim for service 
connection for a respiratory disorder, including under the 
provisions of the undiagnosed illness statute at 38 U.S.C.A. 
§ 1117  (West 2002).  The specific claim for which a denial 
was then issued was that of service connection for 
"breathing problems," as well as "fatigue, sleeping 
difficulties, headaches, a skin condition, and a nervous 
condition" -- each claimed as having been directly incurred 
in military service, or in the alternative, as due to 
undiagnosed illness.  As the justification for the denial, 
the RO indicated there was no evidence of treatment for 
breathing problems in military service, or other evidence 
linking a current respiratory condition to service (a similar 
explanation was also noted for the denial of the other 
disabilities claimed above, on a theory of direct 
incurrence).  It was further indicated that the provisions 
for presumptive service connection for undiagnosed illness 
were not applicable to the veteran's claim since, while he 
had active service during the Persian Gulf War, he did not 
serve in Southwest Asia, which under VA laws and regulations 
is a prerequisite to the availability of presumptive service 
connection for an undiagnosed condition.  38 U.S.C.A. 
§ 1117(b); 38 C.F.R. § 3.117(d)(2).  Accordingly, the claim 
for service connection for a respiratory disorder was denied 
both on a direct basis and with ancillary consideration of 
the undiagnosed illness statute and regulation.  

Later that month, the RO sent the veteran a letter notifying 
him of the denial of his claim.  He did not take any action 
to appeal that determination.  So the May 1998 rating 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.204 (2005).  Furthermore, 
this, in turn, means there must be new and material evidence 
since that decision to reopen his claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2005); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's May 1998 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen his claim was received in July 2001, 
before this cutoff date.  So the previous version of 38 
C.F.R. §3.156(a) (2001), providing the former definition of 
new and material evidence, applies to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In the Hodge decision, the Federal Circuit Court noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury 
or disability, even where it would not be enough to convince 
VA to grant a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

In determining whether new and material has been received to 
reopen the previously denied claim for service connection for 
a respiratory disorder, those newly received items of 
evidence (since the May 1998 original denial of the claim) 
would need to provide competent evidence of a causal link, or 
"medical nexus," between a present respiratory disability 
and service in order to warrant reopening the veteran's 
claim.  It is also conceivable that were it shown through 
personnel records or similar evidence that he actually had 
service in Southwest Asia during the Persian Gulf War, this, 
too, would meet one of the preliminary requirements for 
application of the undiagnosed illness statute and, in turn, 
would also then support reopening the claim.  

The veteran has provided additional evidence that is 
primarily related to the first above-referenced 
justification, that his current respiratory symptoms are 
directly the result of alleged chemical exposure in service.  
He has not specifically alleged, and the evidence does not 
otherwise suggest, having served in the region of the Persian 
Gulf.  One medical evaluation report, in particular, that has 
been received since the May 1998 denial, the March 2003 
report from a Dr. S., is both new and material to the 
veteran's claim on the key element of a nexus.  Thus, the 
claim must be reopened on the basis of this statement and may 
be adjudicated on the merits.



In this report, the physician evaluating the veteran noted 
his self-reported history that while he served with a medic 
unit in Europe during the early-1990s he provided treatment 
to several soldiers who immediately before then had been 
stationed in the Persian Gulf.  The veteran said many of them 
were still wearing fatigues from that service.  Following an 
objective physical examination of the veteran, the diagnosis 
provided by Dr. S. was asthma.  He further concluded that 
based on the story the veteran had provided, it was his 
professional opinion that the veteran had developed chemical 
pneumonitis, the etiology of which was "impossible to 
determine at that time," but which nonetheless "may have 
been something the veteran was exposed to in terms of 
chemicals during the time that he was in the military or 
working in Europe and exposed to Gulf War soldiers."

The above opinion obtained from the veteran's private 
physician, while not conclusively addressing the likely cause 
of a respiratory illness, and given the  initial statement 
that it was not possible to determine the etiology of such, 
nonetheless proceeds to identify a reasonable likelihood of a 
medical relationship between the condition claimed and events 
from during service.  This conclusion expressed helps to 
establish, at minimum, the possibility that the element of 
causal nexus may be met, and if not entirely through this 
particular opinion, then potentially along with any other 
relevant evidence obtained.  See, e.g., Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  Additionally, notwithstanding that Dr. S' 
opinion admittedly is based significantly on the veteran's 
own subjective history, since Dr. S apparently did not have 
the opportunity to review the record independently as to the 
extent of any hazardous substance exposure in service, as a 
general matter, in determining whether to reopen a previously 
denied claim the credibility of the evidence is nonetheless 
presumed.  See Justus, 3 Vet. App. at 513.  Consequently, 
the March 2003 private physician's report may be considered 
so significant that it must be reviewed to fairly decide the 
veteran's claim, and hence, is material to the claim and 
thereby sufficient to reopen it.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).

Claim for Service Connection on the Merits (De Novo)

As mentioned, service connection is granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Also, during the pendency of this appeal, Congress revised 
the statute governing entitlement to compensation for 
undiagnosed illnesses for Persian Gulf War veterans, 
effective March 1, 2002.  See the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001), later codified at 38 U.S.C.A. § 1117.  In 
the revised statute, the term "chronic disability" was 
updated to "qualifying chronic disability," and the 
definition was expanded to include (1) undiagnosed illness; 
(2) "medically unexplained chronic multi-symptom illness" 
that is denied by a cluster of signs or symptoms, such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome; and (3) any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  
38 U.S.C.A. § 1117(a)(2).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (a)(1); 38 C.F.R. § 3.317(a)(2).  
Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  

Based upon a review of the veteran's claim for service 
connection for a respiratory disorder on the merits, while 
the record shows that he currently experiences the disability 
claimed, there is no persuasive medical evidence indicating 
this condition is causally related to his military service, 
an essential requirement for a valid claim for service 
connection.  As already alluded to, concerning the current 
state of a respiratory condition, a March 2003 evaluation 
report from Dr. S., a private physician, list a diagnosis of 
asthma.  Other consistent findings with respect to 
the veteran's clinical history include an April 1994 VA 
outpatient record also noting asthma, by history and the 
report of an August 1997 VA examination identifying shortness 
of breath (of unclear etiology) and atypical hyperactive 
airway disease.  So the outcome of this case rest on whether 
any of the respiratory conditions identified can be somehow 
linked to the veteran's military service.

Since the veteran has alleged intermittently during the 
course of the appeal that the undiagnosed illness statute, 
through which presumptive service connection is available for 
an undiagnosed condition involving service during the Persian 
Gulf War, is applicable to establish a medical nexus between 
his respiratory disability and service, this provision merits 
some discussion.  Here, as already mentioned, although the 
veteran had active duty service during the Persian Gulf War, 
his DD Form 214 (Certificate of Release or Discharge from 
Active Duty) does not show he was physically present in the 
Southwest Asia region while in service.  Indeed, even he does 
not claim this.  He alleges, instead, that he served with a 
medical unit and was stationed in Europe for a significant 
period of time, where he helped treat military personnel who 
had just been transferred from service in the Persian Gulf.  
So he believes he received hazardous chemical exposure from 
having been in proximity to these individuals who, 
themselves, had already had this type of exposure.  His 
military personnel records do not provide further detail as 
to the extent of this period of foreign service, but the 
occurrence of this is entirely plausible based on the record.  
But even so, since his duties in this capacity did not 
involve his actual presence in Southwest Asia, the 
undiagnosed illness statute simply does not apply.  This is 
true notwithstanding the revision to the statute, which 
expanded the definition of a qualifying chronic disability, 
since the requirement for service in Southwest Asia remain 
unchanged.

It is equally noteworthy that, since asthma has been 
diagnosed, this represents a known clinical diagnosis rather 
than an undiagnosed condition.  See 38 C.F.R. § 3.117 
(a)(1)(ii).  So the undiagnosed illness statute is not 
applicable in this respect, either, and the finding of 
whether a respiratory condition is related to service must be 
based, instead, on whether there is competent medical 
evidence of such a relationship.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92-
93 (1993).  See also Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998), citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

In considering the evidence of record as it concerns the 
history of the claimed respiratory disorder, the first source 
of pertinent information and also directly relevant to the 
issue of etiology are the veteran's service medical records.  
Reviewing these reports, there is no mention of complaints or 
findings of a respiratory problem.  There is also no specific 
notation concerning either confirmed or suspected exposure to 
any hazardous substance, including toxic chemicals.  


The veteran has recently provided a copy of what he has 
explained is part of a training pamphlet he received during 
service in 1989, on procedures for the medical treatment of 
service personnel who had been exposed to a chemical agent.  
The documentation provided discusses the process for the 
decontamination of any casualties received before medical 
treatment can be rendered, and how medical personnel can 
protect themselves and the patient from any further injury.  
This pamphlet provides clarification regarding the specific 
nature of the veteran's occupational duties in service and 
situations that he was trained to anticipate in his capacity 
as a medical provider.  There is no other information 
otherwise that helps to show any specific incident of 
exposure, though, so this evidence provides evidence of the 
general potential hazardous nature of his duty assignment, 
while not yet establishing that he actually experienced toxic 
chemical exposure as alleged.

Also, the first indication of any ailment affecting the 
veteran's respiratory system is presented in the April 1994 
VA outpatient clinic report.  He explained that he had 
developed breathing problems, with chest congestion and a 
chronic cough, shortly following his discharge from military 
service.  Service connection is still permissible in these 
circumstances, if there is a competent opinion that the 
disability initially diagnosed after service nevertheless 
began during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2005); and Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Here, as regarding those opinions that address the element of 
a medical nexus, the competent evidence when considered in 
its entirety does not support the veteran's claim.  As 
mentioned, one such opinion associated with the record is 
that of the veteran's treating physician, Dr. S., who in 
March 2003 diagnosed asthma.  The physician further stated 
that in his professional viewpoint, and based upon the 
reported history of the veteran, his asthma originated from a 
chemical pneumonitis, the etiology of which was "impossible 
to determine" -- however, the cause "may have been" 
chemical exposure during military service, including while he 
served in Europe and provided treatment to soldiers who 
themselves had served in the Persian Gulf War.

On objective consideration of this opinion, it represents a 
less than sufficiently definitive determination as to nexus 
since Dr. S stated that chemical exposure in service "may" 
have been the precipitating event in the later development of 
the respiratory disorder at issue.  Indeed, in his 
preliminary observation, even Dr. S readily acknowledged that 
the actual etiology was "impossible" to resolve.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical professional's use of equivocal terms such as 
"may" or "may not" was too speculative to constitute a 
definitive opinion on issue of causation).  See, too, Winsett 
v. West, 11 Vet. App. 420, 424 (1998) (a doctor's opinion 
phrased in terms of "may or may not" is an insufficient 
basis for an award of service connection).

Also, and probably more importantly in this particular 
instance since the inability to determine the exact etiology 
of a claimed disorder is the very essence of an undiagnosed 
illness claim, Dr. S' conclusion as he expressly stated was 
grounded entirely in the veteran's self-reported history.  
That is to say, Dr. S relied exclusively on information and 
allegations the veteran, himself, had provided without any 
independent corroboration of them.  So the factual foundation 
upon which the opinion is based as to actual chemical 
exposure, itself, has not been verified yet through objective 
means.  And in this respect, because the veteran is a 
layperson, at least as to the issue requiring scientific 
background and expertise, of exposure to chemical substances 
(that is, aside from any specialized medical knowledge 
related to service in the military as a medical services 
specialist), his statement alone would not provide competent 
evidence of chemical exposure in service to the toxic level 
claimed.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  And without a definitive indication of some incident 
or incidents of chemical exposure as claimed, the reference 
to his reported history in formulating the above opinion 
represents, at best, a tenuous factual basis in support of 
the conclusion expressed.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993) (medical opinions relating a current 
disability to military service that are based on an 
inaccurate factual premise have no probative value).



In addition to this March 2003 opinion, there is also of 
record the report of an October 1997 VA examination providing 
a less favorable conclusion overall as to the origins of the 
veteran's claimed respiratory difficulties.  The conditions 
then diagnosed were shortness of breath of unclear etiology 
and atypical hyperactive airway disease (per patient report, 
with poor response to bronchodilators).  This was following a 
physical examination, which included a chest x-ray and 
pulmonary function test (PFT) with no abnormalities noted, 
and having considered the veteran's own history of the onset 
of symptoms soon after in service in 1991.  The examiner 
further explained as to the clinical history of these 
conditions, and based upon review of the claims file, that 
the veteran's SMRs as well as separation examination were 
absent of complaints with regard to the pulmonary system, and 
also that he had a history of a punctured lung remotely for 
which he had been hospitalized, and the timing of that 
incident was unclear.  

The conclusion expressed effectively represents a finding 
that weighs against the veteran's claim on the question of 
nexus, since review of his entire medical history, and 
including the complete contents of the claims file, presented 
no reason to suggest that his military service was a factor 
in the onset of his then current respiratory pathology.  And 
to the extent the examiner diagnosed shortness of breath, of 
unclear etiology, when this finding is considered 
collectively with the results of his claims file review, his 
ultimate conclusion overall suggests there was no clear 
explanation yet for this reported symptom, but in any event 
that the veteran's military service was not the apparent 
cause.  So the mere fact that the etiology of his respiratory 
pathology remained uncertain (therefore seemingly akin to an 
undiagnosed illness type situation), the VA examiner clearly 
ultimately determined the respiratory pathology was unrelated 
to the veteran's military service.

In adjudicating the claim under consideration, it is the 
Board's responsibility to weigh the evidence and decide where 
to give credit and where to withhold the same -- including 
accepting certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  


And at the same time, the Board is mindful that it cannot 
make its own independent medical determination and there must 
be plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Board finds there are legitimate reasons for accepting as 
more probative the opinion expressed by the October 1997 VA 
examiner, over that offered by the veteran's treating 
physician in March 2003.  The VA examiner's opinion reflected 
a thorough review of the claims file for the presence of any 
evidence during service, or since, that would substantiate 
the veteran's assertions as to the onset of his respiratory 
problems.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  And as 
stated, the VA examiner's independent review of the record 
resulted in an essentially negative determination on the 
issue of etiology.

The private physician's contrary conclusion, in comparison, 
was in speculative terms, and again, he indicated the 
etiology of the veteran's asthma most likely was not possible 
to determine.  See Tirpak, 2 Vet. App. 609; Perman v. Brown, 
5 Vet. App. 237, 241 (1993).  Since the October 1997 opinion 
was more objective and has a medically supported basis, it is 
entitled to greater probative weight.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).  

Moreover, even in the event there were no contrary opinion 
from the October 1997 VA examiner -- or if it were alleged a 
physician's statement ruling out potential exposure to 
hazardous chemicals in service as the cause of a respiratory 
condition, might have provided additional conclusive 
information on the subject of etiology (as the veteran's 
representative has suggested, indicating that a more 
definitive opinion on etiology would be helpful), note also 
that the underlying event of chemical exposure has not been 
objectively substantiated.  So there would still be no basis 
for attempting to obtain any more detailed or thorough a 
medical opinion concerning etiology since the underlying 
precipitating factor alleged has not been established as even 
having occurred.  See Duenas v. Principi, 18 Vet. App. 512, 
518 (2004).

Because the veteran is a layman, he does not have the 
necessary background to competently show by his own 
assertions that he underwent actual exposure to chemicals or 
other hazardous substances in service.  The lay statements 
from other individuals in support of his claim likewise do 
not establish the event claimed, for this same reason.  As 
well, the veteran and these individuals have not been shown 
to be medical providers with the required training and 
expertise that would permit them to give a probative opinion 
on the cause of a current respiratory disorder.  
See Espiritu, 2 Vet. App. at 494.  Bear in mind an opinion 
may be reduced in probative value even where the statement 
comes from someone with some degree of medical training - 
such as it appears the veteran has albeit to a very limited 
extent - if, as here, the medical issue requires special 
knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Accordingly, the claim for service connection for a 
respiratory disorder, including as due to undiagnosed 
illness, must be denied because the preponderance of the 
evidence is against the veteran's claim, meaning the benefit-
of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a 
respiratory disorder, including as due to undiagnosed 
illness, is granted.

But the claim for service connection for a respiratory 
disorder, on the merits, is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


